Kane and Mikoll, JJ.,
dissent and vote to affirm in the following memorandum by Kane, J. Kane, J. (dissenting). While no single factor is determinative of the issue in a case of this nature (Matter of Smith [Catherwood], 26 AD2d 459, 460-461), the degree of control exercised or possessed by the supposed employer is of critical importance. Here, the contracts of appellant’s salesmen specifically barred them from making sales on behalf of any other company, whereas in each of the authorities relied upon by the majority the individuals were free to engage in gainful activities with related or competing firms. In our view, this limitation, together with the *707other circumstances tending to support the finding of an employment relationship, provides a substantial evidentiary basis for the board’s decision and we would affirm it.